Title: To James Madison from Arthur Lee, [24 May] 1782
From: Lee, Arthur
To: Madison, James


Dear Sir:
[24 May 1782]
The above Resolves are directed to be sent to you as Instructions. They wait the confirmation of the Senate which has not yet formed a House, but will I hope effect it in a few days. The Resolves of our House for sending empty away the New York flag-Ships sent under Mr. Morris’s agreement, to take away tobacco wait also the same concurrence. Mr. Henry is endeavoring to overturn the tax law; but I think he will not succeed. Adieu.
P.S. Mr. Izard is here and goes on in a day or two. Remember me to our friends in Congress.
